Citation Nr: 1801628	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1964 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the February 2014 substantive appeal, VA Form 9, the Veteran requested a video conference hearing before the Board.  In May 2017, the Veteran was notified by letter that he was scheduled for a video conference hearing in June 2017.  The May 2017 notice was sent to the most recent address of record.  The Veteran failed to appear for the June 2017 hearing and, as of this date, no response has been received by the Veteran or his representative.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159 (2017).

During the course of the appeal, the Veteran's service-connected hypertension was addressed in a June 2012 VA examination for hypertension.  Review of that examination report documents the Veteran's blood pressure readings were 138 (the maximum) over 82 (the maximum) and history of continuous medication but without a history of diastolic blood pressure elevation to predominantly 100 or more.  Since the June 2012 VA DBQ examination, the Veteran reported in the October 2012 notice of disagreement that his blood pressure medication has increased, which was also noted in a July 2012 private treatment record.  Review of private treatment records also document worsening blood pressure readings of 150 over 100 and 160 over 100 on the same day in July 2012, 153 over 104 in November 2012, and 160 over 96 in December 2013.  In light of these findings, an additional examination is needed to properly adjudicate the service-connected hypertension. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

2.  Then, the AOJ should review the record, to include the examination report, to ensure that the requested information was provided.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


